108 N.J. Super. 74 (1969)
260 A.2d 5
RAYMOND W. MORTON, RICHARD M. SHOFI, AND SOUTHWEST CIVIC ASSOCIATION OF CLARK, A CORPORATION OF THE STATE OF NEW JERSEY, PLAINTIFFS-RESPONDENTS AND CROSS-APPELLANTS,
v.
MAYOR AND COUNCIL OF THE TOWNSHIP OF CLARK, A MUNICIPAL CORPORATION IN UNION COUNTY, AND THE BUILDING INSPECTOR, DEFENDANTS-APPELLANTS, AND CROSS-RESPONDENTS, AND MABROOK GARDENS, A CORPORATION OF THE STATE OF NEW JERSEY, INTERVENING DEFENDANT-APPELLANT AND CROSS-RESPONDENT. MABROOK GARDENS, A CORPORATION OF THE STATE OF NEW JERSEY, PLAINTIFF-CROSS-RESPONDENT,
v.
MAYOR AND COUNCIL OF THE TOWNSHIP OF CLARK, A MUNICIPAL CORPORATION IN UNION COUNTY, AND THE BUILDING INSPECTOR, DEFENDANTS-CROSS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued December 15, 1969.
Decided December 22, 1969.
Before Judges GOLDMANN, LEWIS and MATTHEWS.
Mr. Norman A. Kurtz argued the cause for appellant and cross-respondent Mabrook Gardens (Messrs. Levy & Krauss, attorneys).
Mr. John P. Higgins argued the cause for municipal defendants-cross-respondents (Mr. H. Frank Pettit, on the brief).
PER CURIAM.
We affirm for the reasons stated in Judge Feller's comprehensive opinion, partially reproduced in 102 N.J. Super. 84 (Law Div. 1968).